FILED
                            NOT FOR PUBLICATION                             DEC 23 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50553

               Plaintiff - Appellee,             D.C. No. 8:10-cr-00118-JVS

  v.
                                                 MEMORANDUM *
FELIX GONZALEZ SANCHEZ, a.k.a.
Felix Gonzalez, a.k.a. Gabriel Anthony
Leon,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Felix Gonzalez Sanchez appeals from his guilty-plea conviction and

46-month sentence imposed for being an illegal alien found in the United States

following deportation, in violation of 8 U.S.C. § 1326(a). Pursuant to Anders v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
California, 386 U.S. 738 (1967), Sanchez’s counsel has filed a brief stating there

are no grounds for relief, along with a motion to withdraw as counsel of record.

We have provided Sanchez the opportunity to file a pro se supplemental brief. No

pro se supplemental brief or answering brief has been filed.

      Sanchez waived his right to appeal his sentence with the exception of the

court’s calculation of his criminal history category. Our independent review of the

record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81 (1988), discloses no

arguable grounds for relief as to Sanchez’s conviction and indicates that the appeal

waiver is operative. Accordingly, we dismiss the appeal of the sentence in part.

See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir. 2000). With regard to

the court’s calculation of the criminal history category, our independent review of

the record discloses no arguable grounds for relief on direct appeal, and we affirm.

      In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062

(9th Cir. 2000), we remand the case to the district court with instructions that it

delete from the judgment the reference to 8 U.S.C. § 1326(b)(2). See United States

v. Herrera-Blanco, 232 F.3d 715, 719 (9th Cir. 2000) (remanding sua sponte to

delete the reference to § 1326(b)).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part; REMANDED to correct the

      judgment.


                                           2                                     10-50553